As filed with the Securities and Exchange Commission on January 24, 2008 Registration No. 333-147023 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Pre-Effective Amendment No.2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STORM CAT ENERGY CORPORATION (Exact name of registrant as specified in its charter) British Columbia, Canada 1311 06-1762942 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 1125 Seventeenth Street, Suite 2310 Denver, Colorado 80202 (303) 991-5070 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Joseph M. Brooker Chief Executive Officer 1125Seventeenth Street, Suite 2310 Denver, Colorado 80202 (303) 991-5070 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Richard J. Mattera, Esq. Hogan
